                              UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA


SONY MUSIC ENTERTAINMENT, et al.,

         Plaintiffs,

v.
                                                         Case No. 1:18-cv-00950-LO-JFA
COX COMMUNICATIONS, INC., et al.,

         Defendants.




                                            NOTICE OF HEARING

            PLEASE TAKE NOTICE that on Thursday, October 24, 2019 at 2:00 p.m., or as soon

     thereafter as counsel may be heard, Plaintiffs will present oral argument in support of Plaintiffs’

     Motion to Strike the Declaration of Thomas Patrick Lane and Portions of the Declaration of

     Thomas Kearney.



                                                                   Respectfully Submitted,

Dated October 3, 2019                                              /s/ Scott A. Zebrak
                                                                   Scott A. Zebrak (38729)
                                                                   Matthew J. Oppenheim (pro hac vice)
                                                                   Jeffrey M. Gould (pro hac vice)
                                                                   Kerry Mustico (pro hac vice)
                                                                   OPPENHEIM + ZEBRAK, LLP
                                                                   4530 Wisconsin Avenue, NW, 5th Floor
                                                                   Washington, DC 20015
                                                                   Tel: 202-480-2999
                                                                   scott@oandzlaw.com
                                                                   matt@oandzlaw.com
                                                                   jeff@oandzlaw.com
                                                                   kerry@oandzlaw.com

                                                                   Attorneys for Plaintiffs
